Order unanimously affirmed without costs. Memorandum: Petitioner established by clear and convincing evidence that respondent mother (respondent) abandoned her four children (see, Social Services Law § 384-b [4] [b]; [5] [a]). Contrary to the contention of respondent, the evidence does not establish that petitioner prevented or discouraged her from contacting her children or visiting with them (see, Matter of Nicole P., 275 AD2d 952; Matter of Howard R., 258 AD2d 893, 894). Furthermore, respondent failed to show that she had good reason for failing to visit or otherwise contact the children. Respondent failed to establish that her alleged health problems and other hardships “permeated [her] life to such an extent that contact was not feasible” (Matter of Catholic Child Care Socy., 112 AD2d 1039, 1040). We conclude that Family Court did not abuse its discretion by immediately terminating respondent’s parental rights without conducting a dispositional hearing (see, Matter of Howard R., supra, at 894). (Appeal from Order of Erie County Family Court, Szczur, J. — Terminate Parental Rights.) Present— Pigott, Jr., P. J., Hurlbutt, Kehoe and Lawton, JJ.